DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Step b3) recites “at least one of” twice in line 1 and appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southwell et al (US 5,425,964) in view of Johnson et al (US 2004/0018653).
Southwell discloses a method of in situ monitoring a thin film deposition process on a substrate comprising the steps of: a) defining a desired reflectance spectrum defined in a range of wavelengths (Col. 6, line 50); b) at least once: b1) illuminating the substrate by means of a light source emitting light within said range of wavelengths, b2) receiving light reflected from the substrate, b3) determining the reflection spectrum out of the received light within said range of wavelengths; c) defining a spectrum in 
Southwell does not disclose d) determining a weight function as a function of the current spectrum, e) calculating a real number as a function of the current spectrum desired spectrum and weight spectrum, or f) exploiting said real number as indication for a deviation of said current spectrum from said desired spectrum.
Johnson discloses a method of measuring a reflection spectrum and comparing said spectrum to a calculated spectrum using a weighted least squares approach [0084]-[0085]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the weighted least squares approach as suggested by Johnson to compare the measured reflectance spectrum to the desired spectrum of Southwell for improved control of the deposition, especially since Southwell discloses that the least squares approach is typically used (Col. 7, lines 5-10). 
Regarding Claim 3, Johnson discloses that real number K is calculated as the claimed formula wherein n = 2 [0084]-[0085]. 
Regarding Claims 5-9, Southwell discloses starting a thin film deposition process; in a succession of time steps, applying the method of claim 1 for producing real number K (in combination with Johnson) for each time step thereby producing a sequence of numerical criteria; and terminating the deposition process as soon as said sequence of numerical criteria fulfills a predefined condition (Fig. 3). It would have been obvious to terminate the deposition at a minimum, such as when the optical thickness equals the 
Thus, claims 1, 3, and 5-9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Southwell and Johnson. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southwell et al (US 5,425,964) in view of Johnson et al (US 2004/0018653) as applied above and further in view of Budiarto et al (US 2015/0203966).
Southwell and Johnson do not disclose that step b) is repeated at least twice to measure at least a previous spectrum and said current spectrum and wherein in step d) a signal spectrum and a noise spectrum are calculated as a function of said at least one previous spectrum and said current spectrum and the weight spectrum is calculated as a function of said signal spectrum and noise spectrum.
Budiarto discloses measured reflectance spectrum include various noises that could negatively affect the accuracy [0077] when measuring film thickness on a substrate [0080] and a second reflectance may be measured of the light from the substrate which may be subtracted from the first reflectance to remove background noise (claim 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to repeat step b) of Southwell for a second reflectance as suggested by Budiarto in order to account for noise in the reflectance 
Thus, claim 2 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Southwell, Johnson, and Budiarto.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southwell et al (US 5,425,964) in view of Johnson et al (US 2004/0018653) as applied above and further in view of Zoller et al (US 2008/0285060).
Southwell and Johnson do not disclose that the light source is a deuterium-halogen light source or a laser-driven light source.
Zoller discloses an optical monitoring system for coating processes (Abstract) wherein broadband light sources include deuterium or halogen lamps [0013]-[0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a broadband light source, such as deuterium or halogen lamp as suggested by Zoller, for the optical monitor in the process of Southwell as these were well known optical monitoring light sources suitable for coating processes.
Thus, claim 4 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Southwell, Johnson, and Zoller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715